In The

                                  Court of Appeals
                     Ninth District of Texas at Beaumont
                               ___________________

                                NO. 09-13-00041-CR
                               ___________________

                         BEULAH JOHNSON, Appellant

                                          V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

             On Appeal from the County Court at Law No. 3
                        Jefferson County, Texas
                        Trial Cause No. 296066
__________________________________________________________________

                                      ORDER

      The clerk’s record was filed in the Court of Appeals on June 7, 2013, and the

court reporter certified that no record of appellant’s proceeding exists. Appellant

has filed an affidavit of indigency, but has not filed a brief. The Court finds that it

is necessary to determine whether the appellant is indigent and, therefore, entitled

to appointed counsel on appeal.

      It is, therefore, ORDERED that the appeal is ABATED and the cause is

REMANDED to the trial court for a hearing to determine whether the appellant is

indigent. For this purpose the trial judge shall conduct such hearings as may be

                                          1
necessary, make appropriate findings and recommendations, and prepare a record

of the proceedings. If the appellant is indigent, the judge shall take such measures

as may be necessary to assure effective representation of counsel, which may

include the appointment of counsel.

        The record of the hearing, including any orders and findings of the trial court

judge, shall be sent to the appellate court for filing in the above-referenced appeal.

The transcript of the court reporter’s notes from the hearing and the findings and

recommendations of the trial court judge are to be filed on or before September 30,

2013.

        ORDER ENTERED August 29, 2013.

                                                            PER CURIAM

Before McKeithen, C.J., Gaultney and Kreger, JJ.




                                           2